Citation Nr: 1132711	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  11-12 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.  

(The issue of entitlement to service connection for hepatitis C, wherein the appellant is the substituted claimant, is addressed in a separate decision).  


REPRESENTATION

Appellant represented by:	William R. Fletcher, III, Attorney at Law


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from May 1974 to March 1980.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims that the Veteran's death was caused by hepatitis C, which she contends was due to service.  The January 2009 death certificate notes the cause of death as being "sepsis syndrome."  

In a separate opinion, the Board remanded the Veteran's claim of service connection for hepatitis C, in which the appellant is the substituted claimant.  The resolution of the claim of service connection for hepatitis C impacts the instant claim of service connection for the cause of the Veteran's death.  Thus, this claim must be held in abeyance pending the completion of the development requested in the service connection case.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991) (regarding inextricably intertwined claims).

The medical records associated with the Veteran's final hospitalization/treatment prior to his death have not been associated with the claims file.  The Board finds that also upon remand, the RO/AMC should attempt to obtain any outstanding treatment records related to the cause of death claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records related to the Veteran's last hospitalization/treatment, and associate them with the claims file.  

2.  Following receipt of any outstanding treatment records and the records review regarding the service connection claim (as requested in a separate remand), the appellant's claim of entitlement to service connection for the cause of the Veteran's death should be addressed, and any necessary development performed-including a VA opinion based upon a records review, if indicated.  

3.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary and procedural development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The appellant is free to submit any additional evidence and/or argument she desires to have considered in connection with her current appeal.  No action is required of the appellant until she is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


